TERMINATION AGREEMENT AND RELEASE This Termination Agreement and General Release (hereinafter, the “Agreement”) is made and entered into this 25th day of June, 2010, by and between Campbell B. Langdon (hereinafter referred to as “Langdon”), and Automatic Data Processing, Inc. (hereinafter referred to as the “Company”). In exchange for the mutual promises contained herein, Langdon and the Company, intending to be bound hereby, covenant and agree as follows: 1. Langdon’s employment with the Company will terminate effective June 30, 2010. Effective June 30, 2010, Langdon shall cease to be an executive officer of the Company. 2. The Company agrees to the following: (a) The Company will pay Langdon severance in the total gross amount of $450,000.00. This severance amount will be paid out in eleven (11) monthly installments (the “Monthly Installments”) of $37,500.00 each between January 2, 2011 and December 2, 2011 and in one (1) final monthly installment of $37,500.00 on January 2, 2012. The Monthly Installments will be made on the Company’s regular pay dates. The Company shall withhold from any payment made pursuant to the Agreement federal, state and local taxes and social security taxes, as well as any other standard deductions.
